NO. 07-07-0198-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 30, 2007



______________________________





JUAN DANIEL MORALES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;



NO. CR-061-107; HONORABLE H. BRYAN POFF, JR., JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Following pleas of guilty, Appellant, Juan Daniel Morales, was convicted of one count of aggravated sexual assault and one count of sexual assault and sentenced to twenty years confinement.  The 
Trial Court’s Certification of Defendant’s Right to Appeal
 reflects that Appellant agreed to a plea bargain and has no right of appeal.  The certification further reflects that Appellant has waived his right of appeal.  The trial court imposed Appellant’s sentence on March 23, 2007.  No motion for new trial was filed.  On May 14, 2007, Appellant, proceeding pro se, filed a “
Motion for Notice of Appeal.
”  We dismiss for want of jurisdiction.

This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed notice of appeal.  
Olivo v. State
, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996).  Where, as here, no motion for new trial was filed, the notice was due within thirty days after the date sentence was imposed.  Tex. R. App. P. 26.2(a)(1).  Absent a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the merits of the appeal in a criminal case and can take no action other than to dismiss the appeal for want of jurisdiction.  
Slaton v. State
, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).  

The trial court imposed Appellant’s sentence on March 23, 2007, setting the deadline in which to file a notice of appeal at Monday, April 23, 2007.
(footnote: 1)  The Texas Rules of Appellate Procedure provide a fifteen day extension in which to file a notice of appeal.  Tex. R. App. P. 26.3.  However, Appellant’s notice,  which was filed on May 14, 2007, also failed to meet that deadline.  Rule 2 of the Texas Rules of Appellate Procedure, which authorizes this Court to suspend the operation of a rule for good cause, does not permit the suspension of the time limit for perfecting an appeal.  
Slaton
, 981 S.W.2d at 209-10.

  	Consequently, this purported appeal is dismissed for want of jurisdiction.



Patrick A. Pirtle

      Justice

 





Do not publish.

FOOTNOTES
1:The thirtieth day fell on Sunday, April 22, 2007, but was extended to the following day pursuant to Rule 4.1(a) of the Texas Rules of Appellate Procedure.